Missouri Court of Appeals
                            Southern District


MAY 19, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD32821

     Re:   IN THE MATTER OF THE CARE
           AND TREATMENT OF BUSTER REED,
           a/k/a BUSTER O. REED,
           a/k/a BUSTER OLEN REED,
           Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent.

2.   Case No. SD32110

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           WILLIAM B. HAWKINS,
           Defendant-Appellant.